DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (Figs. 12-16B and 19), drawn to a locking mechanism comprising a dowel pin, in the reply filed on 03/19/2021 is acknowledged.  Claim 1 is generic and claim 4 is drawn to the elected species.
Claims 2-3 and 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/19/2021.

Status of the Claims
	Claims 1-7 are pending in the application.
	Claims 2-3 and 5-7 have been withdrawn for current consideration as being drawn to a non-elected species (see above).
	Claims 1 and 4 remain under current consideration by the Examiner.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the following informalities: 
The abstract is objected to because it uses language that can be implied (“is disclosed”; abstract, line 1).
The abstract is objected to because it refers to purported merits of the invention (“improved drive pin”; abstract, line 1; “decreases the chance that the chain can break”; abstract, lines 2-3).
The abstract is objected to because it is shorter than the 50 word minimum.

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all of the ref. nos. in Prior Art Figs. 1-3; ref. nos. 401, 411, 412, 420, and 422 in Fig. 4; ref. no. 876 in Fig. 9D
The drawings are objected to because ref. no. 860 in Fig. 12 appears to be improper because it does not show a “rubber sandwich pin”.
The drawings are objected to because the reference arrow for ref. no. 888 in Figs. 17A and 18 improperly points to the “retainer 850”, rather than to the “nyloc nut 888” of the locking mechanism (bolt 886).
The drawings are objected to because ref. no. 843 in Fig. 15A appears to be improper because it does not show a “retainer pin hole”.
The drawings are objected to because ref. no. 848 in Fig. 15A appears to be improper because it does not show a “drive pin hole”.
The drawings are objected to because ref. no. 848 in Fig. 19 appears to be improper because it does not show a “drive pin hole”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Application No. 15/178,221 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application anticipates instant claim 1.




Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 1:  In line 6 of claim 1, --the-- should be inserted between “mechanism of” and “retainer cap”.
Re Claim 4:  The preamble of claim 4 should be amended to read --The  retention system of claim 1--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re Claim 1:  Claim 1 recites the limitation "the second end" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, for this Office Action only, the Examiner will interpret this limitation as referring to a second end of the drive pin opposite to the "first end".  Clarification and correction are required. 
In addition, it is not clear if the “retainer cap” introduced in the line 4 of claim 3 is meant to be positively claimed as part of the claimed “retention system” or if it is meant only as a functional limitation related to an intended use of the “fastener end” of the “drive pin” of the configured to receive a retainer cap”), which appears to indicate that it is not meant to be positively claimed, but rather is only meant as an intended use limitation.  However, further limitations in the claims related to the “retainer cap” (for example, lines 6-7 of claim 1) appear to indicate that perhaps the “retainer cap” is meant to be positively claimed as part of the “retention system”.  Accordingly, the metes and bounds of the claim cannot be determined because the scope of the claim is unclear.  For examination purposes, for this Office Action only, the Examiner will interpret the claims as though the “retainer cap” IS POSITIVELY CLAIMED as part of the “retention system”, but rather is recited only as a functional limitation related to an intended use of the “retention system”.  Clarification and correction are required. 
Similarly, it is not clear if the “locking mechanism” introduced in the lines 5-6 of claim 1 is meant to be positively claimed as part of the claimed “retention system” or if it is meant only as a functional limitation related to an intended use of the “pin hole” of the “drive pin” of the claimed “retention system”.  The “locking mechanism” is first introduced in lines 5-6 of the claim as a functional limitation (“for interfacing with a locking mechanism”), which appears to indicate that it is not meant to be positively claimed, but rather is only meant as an intended use limitation.  However, further limitations in the claims related to the “locking mechanism” (for example, claims 5-7) appear to indicate that perhaps the “locking mechanism” is meant to be positively claimed as part of the “retention system”.  Accordingly, the metes and bounds of the claim cannot be determined because the scope of the claim is unclear.  For examination purposes, for this Office Action only, the Examiner will interpret the claims as though the “locking mechanism” IS POSITIVELY CLAIMED as part of the “retention system”.  Clarification and correction are required.
Re Claim 4:  This claim is considered indefinite because it depends from indefinite claim 1.
In addition, it is not clear if the “c-shaped ring” introduced in claim 4 is meant to be capable of being secured by a c-shaped ring”), which appears to indicate that it is not meant to be positively claimed, but rather is only meant as an intended use limitation.  However, further limitations in the claims related to the “c-shaped ring” (“closes around said notch”; line 3) appear to indicate that perhaps the “c-shaped ring” is meant to be positively claimed as part of the “retention system”.  Accordingly, the metes and bounds of the claim cannot be determined because the scope of the claim is unclear.  For examination purposes, for this Office Action only, the Examiner will interpret the claims as though the “c-shaped ring” IS POSITIVELY CLAIMED as part of the “retention system”.  Clarification and correction are required.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “chain” (see the preamble of claim 1) is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crystal (US Patent Application Publication 2016/0032722).
	Re Claim 1, as best understood by the Examiner:  Crystal discloses a retention system (see Figs. 18A-18D) for the drive pin of a chain wherein said retention system comprises:
a drive pin (840) having a pin head (842) disposed at a first end and a fastener end (844) at the second end, wherein said fastener end is configured to receive a retainer cap (850) and has a drive pin hole (see the hole in fastener end 844 in Fig. 16) in the side of said drive pin (840) for interfacing with a locking mechanism (880; Fig. 18D) of retainer cap (850);
said retainer cap (850) having one end configured to receive the fastener end (844) of the drive pin and said locking mechanism (880) for securing said retainer cap to said drive pin.
	Re Claim 4:  Crystal discloses a retention system wherein said locking mechanism comprises a dowel pin (880; Figs. 18A and 18D) having at least one notch (see Fig. 18D) that is capable of being secured by a c-shaped ring (882; Fig. 18B) that closes around said notch.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasim (US Patent 5,865,557).
	Re Claim 1, as best understood by the Examiner:  Kasim discloses a retention system (see Figs. 3-6) for the drive pin of a chain wherein said retention system comprises:
a drive pin (28) having a pin head (at 29b) disposed at a first end and a fastener end (29a) at the second end, wherein said fastener end is configured to receive a retainer cap (34) and has a drive pin hole (see Fig. 6) in the side of said drive pin (28) for interfacing with a locking mechanism (44) of retainer cap;
said retainer cap (34) having one end configured to receive the fastener end (29a) of the drive pin and said locking mechanism (44) for securing said retainer cap to said drive pin.
	Re Claim 4:  Kasim discloses a retention system wherein said locking mechanism comprises a dowel pin (44) having at least one notch (456; Fig. 5) that is capable of being secured by a c-shaped ring (for example, as shown for retaining ring 42) that closes around said notch.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva (US Patent 7,448,823).
	Re Claim 1, as best understood by the Examiner:  Silva discloses a retention system (see Figs. 1-3) for the drive pin of a chain wherein said retention system comprises:
a drive pin (40) having a pin head (60) disposed at a first end and a fastener end (42) at the second end, wherein said fastener end is configured to receive a retainer cap (22) and has a drive pin hole (58) in the side of said drive pin (40) for interfacing with a locking mechanism (32) of retainer cap (22);
said retainer cap (22) having one end configured to receive the fastener end (42) of the drive pin and said locking mechanism (32) for securing said retainer cap to said drive pin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US Patent 7,448,823), as applied to claim 1 above, and further in view of McDonough (US Patent 9,333,572).
	Re Claim 4:  Silva further discloses a retention system wherein said locking mechanism comprises a dowel pin.
	Silva does not explicitly disclose wherein the dowel pin has at least one notch that is capable of being secured by a c-shaped ring that closes around said notch.
	McDonough teaches the use of a retention system comprising a member (11), a retainer cap (14; see Fig. 4), and a locking mechanism comprising a dowel pin (31), and further wherein the dowel pin (31) has at least one notch (see Fig. 4) that is capable of being secured by a c-shaped ring (35) that closes around said notch, for the purpose of providing a dowel pin that is easily removable but is securely and positively locked in place when in use.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Silva such that the dowel pin has at least one notch that is capable of being secured by a c-shaped ring that closes around said notch, as taught by McDonough, for the purpose of providing a dowel pin that is easily removable but is securely and positively locked in place when in use.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Silva (US Patent 7,448,823), as applied to claim 1 above, and further in view of Krekeler (US Patent 3,888,133).
	Re Claim 4:  Silva further discloses a retention system wherein said locking mechanism comprises a dowel pin.
	Silva does not explicitly disclose wherein the dowel pin has at least one notch that is capable of being secured by a c-shaped ring that closes around said notch.
	Krekeler teaches the use of a retention system comprising a locking mechanism (see Figs. 3-5) comprising a dowel pin (25), and further wherein the dowel pin (25) has at least one notch (26) that is capable of being secured by a c-shaped ring (41) that closes around said notch, for the purpose of securely locking the dowel pin in place.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Silva such that the dowel pin has at least one notch that is capable of being secured by a c-shaped ring that closes around said notch, as taught by Krekeler, for the purpose of securely locking the dowel pin in place.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678